UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM10-Q QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2010 or TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission File Number 001-12917 REIS, INC. (Exact Name of Registrant as Specified in Its Charter) Maryland 13-3926898 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 530 Fifth Avenue, New York, NY (Address of Principal Executive Offices) (Zip Code) (212)921-1122 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesNo Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). YesNo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer
